ORDER
Respondent asks to be transferred to the disability inactive status pursuant to former paragraph 19(C) of Rule 413, SCACR. The Attorney General has filed a return.
Respondent is hereby transferred to incapacity inactive status pursuant to Rule 28 of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR. Supreme Court Order dated July 30, 1996 (Davis Adv. Sh. No. 21) (Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR, effective January 1,1997).
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT
MOORE, A.J., not participating.